                 Case 1:19-cv-00593-MKB-LB Document 15 Filed 05/09/19 Page 1 of 10 PageID #: 37




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK



                          ORLANDO VALERIO,

                                               Plaintiff,
                                                                          Case No. 1:19-cv-00593-MKB-LB
                          v.

                          K.A.M. FOOD STORE, INC.,
                            d/b/a Met Foods,
                          MAHMOUD HASSAN DOLAH, an individual,
                          KHALID DOLAH, an individual,
                          AMIN DOLAH, an individual,

                                               Defendants.



                                          REQUEST FOR CLERK’S CERTIFICATE OF DEFAULT

                                TO:     Douglas C. Palmer, Clerk
                                        United States District Court
                                        Eastern District of New York

                                Please enter default of Defendants K.A.M. Food Store, Inc., d/b/a Met Foods, Mahmoud

                         Hassan Dolah, an individual, Khalid Dolah, an individual, and Amin Dolah, an individual,

                         pursuant to Rule 55(a) of the Federal Rules of Civil Procedure for failure to plead or otherwise

                         defend the above-captioned actions as fully appears from the court file herein. Following Entry of

                         Default, Plaintiff will move separately for a Default Judgment in an amount to be determined by

                         the presiding Judge in this case. Attached hereto is an Affirmation of Penn Dodson, Esq. in support

                         and a proposed certificate of default.




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.AndersonDodson.com
                 Case 1:19-cv-00593-MKB-LB Document 15 Filed 05/09/19 Page 2 of 10 PageID #: 38




                               Respectfully submitted, this 9th day of May, 2019.



                                                                       ANDERSONDODSON, P.C.


                                                                       Penn A. Dodson (PD 2244)
                                                                       penn@andersondodson.com

                                                                       Attorney for Plaintiffs



                         11 Broadway, Suite 615
                         New York, NY 10004
                         212.961.7639 tel
                         646.998.8051 fax




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639        Valerio v. K.A.M. Food Store et al                                       Req for Clerk’s Cert
www.AndersonDodson.com
                         Case No. 1:19-cv-00593-MKB-LB, EDNY                                                   Page 2
                 Case 1:19-cv-00593-MKB-LB Document 15 Filed 05/09/19 Page 3 of 10 PageID #: 39




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK



                          ORLANDO VALERIO,

                                              Plaintiff,
                                                                          Case No. 1:19-cv-00593-MKB-LB
                          v.

                          K.A.M. FOOD STORE, INC.,
                            d/b/a Met Foods,
                          MAHMOUD HASSAN DOLAH, an individual,
                          KHALID DOLAH, an individual,
                          AMIN DOLAH, an individual,

                                              Defendants.


                                                           CERTIFICATE OF SERVICE

                                This is to certify that on this 9th day of May, 2019 counsel for the Plaintiff caused to be

                         served Plaintiff’s Motion for Entry of Default by US Mail to the Defendants, as follows:

                                K.A.M. FOOD STORE, INC                       MAHMOUD HASSAN DOLAH
                                d/b/a Met Foods,                             C/O K.A.M. Food Store, Inc.
                                739 Nostrand Ave.                            739 Nostrand Ave.
                                Brooklyn, NY 11216                           Brooklyn, NY 11216

                                KHALID DOLAH                                 AMIN DOLAH
                                C/O K.A.M. Food Store, Inc.                  C/O K.A.M. Food Store, Inc.
                                739 Nostrand Ave. 7                          739 Nostrand Ave.
                                Brooklyn, NY 11216                           Brooklyn, NY 11216


                                                                         ANDERSONDODSON, P.C.


                                                                         Penn A. Dodson (PD 2244)
                                                                         penn@andersondodson.com

                                                                         Attorney for Plaintiffs


ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639        Valerio v. K.A.M. Food Store et al                                            Req for Clerk’s Cert
www.AndersonDodson.com
                         Case No. 1:19-cv-00593-MKB-LB, EDNY                                                        Page 1
                 Case 1:19-cv-00593-MKB-LB Document 15 Filed 05/09/19 Page 4 of 10 PageID #: 40




                         11 Broadway, Suite 615
                         New York, NY 10004
                         212.961.7639 tel
                         646.998.8051 fax




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639        Valerio v. K.A.M. Food Store et al                          Req for Clerk’s Cert
www.AndersonDodson.com
                         Case No. 1:19-cv-00593-MKB-LB, EDNY                                      Page 2
                 Case 1:19-cv-00593-MKB-LB Document 15 Filed 05/09/19 Page 5 of 10 PageID #: 41




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK


                           ORLANDO VALERIO,

                                               Plaintiff,
                                                                            Case No. 1:19-cv-00593-MKB-LB
                           v.

                           K.A.M. FOOD STORE, INC.,
                             d/b/a Met Foods,
                           MAHMOUD HASSAN DOLAH, an individual,
                           KHALID DOLAH, an individual,
                           AMIN DOLAH, an individual,

                                               Defendants.



                                              DECLARATION of PENN DODSON, ESQ.
                                                        in support of
                                  PLAINTIFF’S REQUEST FOR CLERK’S CERTIFICATE OF DEFAULT

                                 PENN DODSON, an attorney admitted to practice law in this United States District Court,

                         affirms the following to be true under the penalties of perjury:

                         1) I am a partner in the law firm of AndersonDodson, P.C., counsel of record for Plaintiff and as

                            such, am familiar with the facts and circumstances of this action by virtue of a review of the file

                            maintained in this office.

                         2) I submit this Affirmation in support of the request for the Clerk’s Certificate of Default made

                            by Plaintiff against Defendants K.A.M. Food Store, Inc., d/b/a Met Foods, Mahmoud Hassan

                            Dolah, an individual, Khalid Dolah, an individual, and Amin Dolah, an individual, (collectively

                            as “Defendants”) based on these Defendants’ failure to appear and/or Answer the Summons and

                            Complaint.

                         3) The Plaintiff’s application should be granted because:

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639        Valerio v. K.A.M. Food Store et al                                                Req for Clerk’s Cert
www.AndersonDodson.com
                         Case No. 1:19-cv-00593-MKB-LB, EDNY                                                            Page 1
                 Case 1:19-cv-00593-MKB-LB Document 15 Filed 05/09/19 Page 6 of 10 PageID #: 42




                             a) Defendants were served as follows:

                                 i) K.A.M. Food Store, Inc., d/b/a Met Foods on March 29, 2019. [Dkt. 10].

                                 ii) K.A.M. Food Store, Inc., d/b/a Met Foods on March 29, 2019. [Dkt. 11].

                                 iii) Mahmoud Hassan Dolah on April 1, 2019. [Dkt. 13].

                                 iv) Khalid Dolah on April 1, 2019. [Dkt. 14].

                                 v) Amin Dolah on April 1, 2019. [Dkt. 12].

                             b) Defendants’ time to answer has expired;

                             c) Defendants have defaulted in answering;

                         4) This is an action for damages related to unpaid and underpaid wages owed to Plaintiff;

                         5) This action was commenced with the filing of a Summons and Complaint as against Defendants

                            on January 30th, 2019. [Dkt. 1].

                         6) On February 28th, 2019, the Summons and Complaint were served on Defendant K.A.M. Food

                            Store, Inc., d/b/a Met Foods, by personal delivery upon “John Smith,” a general agent of the

                            corporation, at the address of the company where the Plaintiff performed his work. [Dkt. 10]

                         7) On March 29th, 2019 the Summons and Complaint were re-served on Defendant K.A.M. Food

                            Store, Inc., d/b/a Met Foods, by service upon the Secretary of State of New York in Albany,

                            New York, via delivery to Sue Zouky, legal clerk. [Dkt. 11].

                         8) On April 1st, 2019 the Summons and Complaint were served on Defendant Mahmoud Hassan

                            Dolah by personal delivery upon Defendant’s co-worker, who identified himself as “John

                            Smith,” at Defendant’s place of business at 739 Nostrand Ave, Brooklyn, New York 11216.

                            [Dkt. 13].

                         9) On April 1st, 2019 the Summons and Complaint were served on Defendant Khalid Dolah by

                            personal delivery upon Defendant’s co-worker, who identified himself as “John Smith,” at

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639        Valerio v. K.A.M. Food Store et al                                            Req for Clerk’s Cert
www.AndersonDodson.com
                         Case No. 1:19-cv-00593-MKB-LB, EDNY                                                        Page 2
                 Case 1:19-cv-00593-MKB-LB Document 15 Filed 05/09/19 Page 7 of 10 PageID #: 43




                            Defendant’s place of business at 739 Nostrand Ave, Brooklyn, New York 11216. [Dkt. 14].

                         10) On April 1st, 2019 the Summons and Complaint were served on Defendant Amin Dolah by

                            personal delivery upon Defendant’s co-worker, who identified himself as “John Smith,” at

                            Defendant’s place of business at 739 Nostrand Ave, Brooklyn, New York 11216. [Dkt. 12].

                         11) Prior to formal service, counsel for Plaintiff had extensive communications with counsel

                            identifying themselves as representing Defendants and provided FRCP 4 waiver of service

                            documents to counsel for Defendants.

                         12) The latest time for any Defendant to Answer or otherwise respond to the Complaint expired on

                             April 22nd, 2019.

                         13) To date, Defendants have failed to respond to Plaintiff’s Summons and Complaint, have not

                            filed an Answer to the Complaint (or other responsive pleading), and have not moved for a

                            protective order within the time prescribed by law.

                         14) Accordingly, the time for Defendants to enter responsive pleadings or otherwise move has

                            passed, and they are in default. Intervention of the Court is required.

                         15) No party hereto is an infant or incompetent, nor is engaged in military service, or a member of

                            the military.

                         WHEREFORE, it is respectfully requested that this Court grant Plaintiff’s request to enter default

                         against Defendants K.A.M. Food Store, Inc., d/b/a Met Foods, Mahmoud Hassan Dolah, an

                         individual, Khalid Dolah, an individual, and Amin Dolah, for failure to respond to Plaintiff’s

                         Summons and Complaint by Service of an Answer or other responsive pleading, and to issue a

                         Clerk’s Certificate of Default.


                         Dated: May 9th, 2019.
                                                                           ANDERSONDODSON, P.C.

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639        Valerio v. K.A.M. Food Store et al                                              Req for Clerk’s Cert
www.AndersonDodson.com
                         Case No. 1:19-cv-00593-MKB-LB, EDNY                                                          Page 3
                 Case 1:19-cv-00593-MKB-LB Document 15 Filed 05/09/19 Page 8 of 10 PageID #: 44




                                                               Penn A. Dodson (PD 2244)
                                                               penn@andersondodson.com

                                                               Attorney for Plaintiffs


                         11 Broadway, Suite 615
                         New York, NY 10004
                         212.961.7639 tel
                         646.998.8051 fax




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639        Valerio v. K.A.M. Food Store et al                               Req for Clerk’s Cert
www.AndersonDodson.com
                         Case No. 1:19-cv-00593-MKB-LB, EDNY                                           Page 4
                 Case 1:19-cv-00593-MKB-LB Document 15 Filed 05/09/19 Page 9 of 10 PageID #: 45




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK


                          ORLANDO VALERIO,

                                              Plaintiff,
                                                                          Case No. 1:19-cv-00593-MKB-LB
                          v.

                          K.A.M. FOOD STORE, INC.,
                            d/b/a Met Foods,
                          MAHMOUD HASSAN DOLAH, an individual,
                          KHALID DOLAH, an individual,
                          AMIN DOLAH, an individual,

                                              Defendants.


                                                   CLERK’S CERTIFICATE OF DEFAULT

                                I, Douglas C. Palmer, Clerk of the United States District Court for the Eastern District of

                         New York, do hereby certify that the docket entries in the above-captioned action indicate that

                         Defendant K.A.M. Food Store, Inc., d/b/a Met Foods as served with a copy of the Summons and

                         Complaint on February 28, 2019 via service upon a a general agent of the company by an agent of

                         United Process Service, and that Defendant K.A.M. Food Store, Inc., d/b/a Met Foods was re-

                         served with a copy of the Summons and Complaint on Macrh 29, 2019 via service upon the

                         secretary of state. Defendants Mahmoud Hassan Dolah, an individual, Khalid Dolah, an

                         individual, and Amin Dolah, an individual, were served with a copy of the Summons and

                         Complaint on April 1, 2019 via service upon a co-worker at their usual place of work by an agent

                         of United Process Service.

                                I further certify that the docket entries indicate that the Defendants have not filed an

                         Answer or otherwise moved with respect to the Complaint herein.

                                The Default of Defendants K.A.M. Food Store, Inc., d/b/a Met Foods, Mahmoud Hassan
ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639        Valerio v. K.A.M. Food Store et al                                            Req for Clerk’s Cert
www.AndersonDodson.com
                         Case No. 1:19-cv-00593-MKB-LB, EDNY                                                        Page 1
                Case 1:19-cv-00593-MKB-LB Document 15 Filed 05/09/19 Page 10 of 10 PageID #: 46




                         Dolah, an individual, Khalid Dolah, an individual, and Amin Dolah, an individual, is hereby

                         noted.


                         Dated: ____________________, 2019




                                                                          /s/ Douglas C. Palmer, Clerk of Court



                                                                          By: _____________________________




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639        Valerio v. K.A.M. Food Store et al                                        Req for Clerk’s Cert
www.AndersonDodson.com
                         Case No. 1:19-cv-00593-MKB-LB, EDNY                                                    Page 2
